Citation Nr: 1760107	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for restless leg syndrome (RLS).

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran testified at a June 2013 videoconference hearing before the undersigned.  A transcript of those proceedings is of record.

In September 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to ascertain whether the Veteran wished to withdraw his service connection claims on appeal.  An April 2017 Report of General Information shows the representative notified the RO that the Veteran did not wish to withdraw his service connection claims.  The September 2016 Remand additionally instructed the RO to schedule the Veteran for VA examinations.  VA examinations were obtained in September 2017 and have been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, an October 2017 rating decision granted service connection for persistent depressive disorder and degenerative arthritis of the spine.  Therefore, as the RO granted the benefits sought on appeal, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

The issue of entitlement to service connection for RLS is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not currently have a respiratory disorder, to include COPD.

2. The Veteran's hypertension did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a respiratory disorder, to include COPD, have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2. The criteria for service connection for hypertension are not met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notices in September 2009, August 2010, May 2012 and July 2015.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examinations of the Veteran.  The Board notes a November 2017 brief in which the Veteran's representative asserted that the September 2017 examinations were inadequate.  As discussed more fully below, the Board has reviewed the VA examination reports and finds they are adequate to adjudicate the issues on appeal.  

Neither the Veteran nor his representative has identified any other deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed.Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Lay evidence presented by a Veteran concerning continuity of symptoms after service may not be deemed to lack credibility solely because of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

COPD

The Veteran asserts that he has COPD which is related to smoking.  Specifically, the Veteran asserts that he began smoking prior to service and that his smoking increased during service.  As a result, the Veteran claims to have developed COPD.

1. Factual Background

The Veteran's service treatment records (STRs) include a July 1963 enlistment examination noting normal lungs and a negative chest X-ray.  Other chest X-rays conducted in July 1968 and August 1966 also noted normal results.  A June 1967 separation examination noted normal lungs and an essentially negative chest X-ray.  The Veteran denied any shortness of breath, asthma or chronic cough.

An August 1997 pulmonary function test (PFT) included a pre-bronchodilator test revealing FEV-1 at 130 percent predicted.  A FEV-1/FVC percent predicted result was not recorded.  The physician noted normal spirometry, vital capacity, flow volume loop, maximum voluntary ventilation, and arterial blood gases breathing room.  No respiratory disease was diagnosed.  A chest X-ray revealed no evidence for acute cardiopulmonary disease.  In February 1999, the Veteran's respirations were noted as regular and unlabored and his breath sounds were found clear and equal bilaterally.

Another February 1999 VA medical record shows a chest X-ray revealing clear lungs with flattened diaphragms.  A diagnosis of COPD with acute cardiopulmonary changes was provided.

A May 2000 VA PFT revealed the following pre-bronchodilator test results: FEV-1 at 119.3 percent predicted; and FEV-1/FVC at 113.2 percent predicted.  The physician also noted normal spirometry, vital capacity, flow volume loop, maximum voluntary ventilation, and arterial blood gases breathing room.  No respiratory disease was diagnosed.

A November 2002 VA medical record noted respirations that were unlabored and breathing that sounded clear.  September 2008, and February and October 2009 VA medical records noted no respiratory complaints.  In February 2010, the Veteran denied any shortness of breath.  August 2010, January 2011 and February 2012 VA medical record noted respirations that were regular and unlabored.

In February 2012, the Veteran reported coughing up small amounts of grayish phlegm.  He also reported exertional shortness of breath which he stated was not bad.  A chest X-ray noted lungs that showed COPD with patch airspace opacities in the posterior right lower lobe most consistent with a viral pneumonitis.  The Veteran was also diagnosed with pneumonia in February 2012.  A March 2012 VA medical record noted early COPD with clear lung fields bilaterally.  An April 2012 VA medical record noted a "suggested possible COPD" and that the Veteran was a chronic smoker.  Another April 2012 VA medical record noted a provisional diagnosis for COPD.

In May 2013, the Veteran's respirations were noted as even and unlabored.  A May 2013 VA chest X-ray revealed early COPD with clear lung fields bilaterally.

During a June 2013 Board video-conference hearing the Veteran testified that his COPD resulted from smoking in service.  He stated that he began smoking prior to service and increased his smoking to three packs per day during service.  He further stated that he first noticed COPD symptoms about 20 years following service.

A review of the Veteran's respiratory condition that occurred in June and July 2013 noted no respiratory complaints.  In addition, an October 2013 VA medical record was negative for coughing, wheezing, dyspnea, dyspnea on exertion or hemoptysis.  In April 2014, the Veteran reported no respiratory complaints.  A November 2014 VA medical record noted respirations that were even and unlabored.

VA medical records dating from November 2014 noted a history of COPD with a FEV-1 less than 75 percent.  Other contemporary VA medical records noted no history of COPD, including a medical record also dated November 2014 that noted no past medical history for COPD.  

The Veteran underwent a VA examination in September 2017.  The examiner noted the Veteran had not been, nor had he ever been, diagnosed with a respiratory disorder.  PFT revealed pre-bronchodilator testing revealing FEV-1 at 114 percent predicted, and FEV-1/FVC at 101 percent predicted.   Post-bronchodilator testing was normal.  The examiner noted that the FEV-1/FVC test most accurately reflected the level of disability.  Additionally, a chest X-ray was negative for intrathoracic radiographic findings.  Based upon examination results, the examiner found no pathology to render a diagnosis of COPD.  As a result, the examiner opined that it was "less likely than not that the claimed COPD had its onset during active duty, within one year of active duty, or was otherwise caused or aggravated by military service."  

In a November 2017 brief, the representative noted that the examiner who conducted the September 2017 VA examinations was identified "merely as a family practitioner"; thus, the representative asserted that the VA examiner lacked the requisite expertise to properly evaluate the Veteran.  The representative further asserted that because the examiner lacked expertise, the opinions offered were "grossly inadequate."

2. Legal Analysis

The Veteran filed a claim for a COPD in June 2009.  As noted above, the Veteran asserted that he developed COPD as a result of smoking, a habit he claimed increased during active duty service.  After a review of the evidence of record, the Board finds that service connection for COPD is not warranted.

Initially, the Board notes that to the extent the Veteran may be claiming that service connection is warranted due to his smoking in service, service connection for disability based on a veteran's addiction to nicotine is prohibited for claims filed after June 9, 1998.  See 38 U.S.C. § 1103 (2012); 38 C.F.R. § 3.300 (2017). 

In any event, after a review of the evidence of record, the Board concludes that service connection for COPD is not warranted as the Veteran has not been shown to currently have a diagnosed respiratory condition, to include COPD.  In this regard, the Board finds the September 2017 VA examination the most probative evidence of record.  The examiner found no pathology to render a diagnosis of COPD.  The examiner made this determination based on PFT and chest X-ray results and a review the claims file.  In addition, the Board finds that the September 2017 examiner's conclusion supported by all PFTs contained in the record.  

The Board recognizes the November 2014 VA medical records noting a history of COPD and a FEV-1 result less than 75 percent.  However, those records do not indicate where the cited FEV-1 result came from; specifically whether the FEV-1 result was reported by the Veteran or was established by pulmonary function testing.  Importantly, all PFTs contained in the medical evidence clearly show FEV-1 percentages well above 100 percent, including the most recent September 2017 PFT.  Moreover, another November 2014 VA medical record noted no history of COPD.  Thus, the November 2014 VA medical records are contradictory and not reliable.

The Board additionally recognizes the February 1999 chest X-ray noting a diagnosis for COPD, and the February 2012 chest x-ray noting lungs that "showed COPD."  However, the Board notes that the February 1999 chest x-ray included findings revealing clear lungs.  Additionally, the February 2012 chest x-ray noted patch airspace opacities consistent with viral pneumonitis.  In this regard, the Board notes the Veteran was diagnosed with pneumonia that same month.  Additionally, neither the February 1999 nor the February 2012 COPD diagnoses were accompanied by PFT data.  

More importantly, COPD is a chronic condition, a condition that was not found during the most recent September 2017 chest X-ray study and accompanying PFT.  Thus, given the chronic nature of the disease, the Board finds the September 2017 examination and testing results the most probative evidence of record as to the Veteran's current respiratory condition.  In other words, the Board finds that the evidence establishes that the Veteran never had COPD, as opposed to the disorder existing for a time before resolving.

Although some diseases and disorders are capable of lay diagnosis, and though the Veteran, a layperson, believes he has a respiratory disorder, the Board finds that respiratory disorders are not susceptible to lay diagnosis.  By its very nature, respiratory disorders are typically diagnosed by medical professionals, including via chest X-rays and PFTs.  The Board consequently finds that the Veteran is not competent to diagnose himself with a respiratory disorder.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Lastly, the Board recognizes the representative's assertion that the VA examiner lacked the requisite expertise to properly evaluate the Veteran; thereby, the representative asserts that the examinations and medical opinions offered were "grossly inadequate."  With respect to medical examinations and opinions obtained by VA, it is presumed that a VA examiner who is selected to provide a medical opinion in a particular case is competent to provide the requested opinion, absent clear evidence to the contrary.  See Nohr v. McDonald, 27 Vet. App. 124, 131-32 (2014) (detailing that one aspect of the presumption of regularity is that the person selected by VA is qualified by training, education, or experience in the particular field).  In challenging an examiner's competence, a claimant must set forth specific reasons as to why he or she believes that the expert is not qualified to give a competent opinion.  See Id. at 132.

The only basis cited by the representative is that the examiner has not been shown to have expertise, training or competence in commenting on the service connection issues on appeal.  Initially, the Board notes that the VA examinations show they were conducted by doctor of medicine (MD) who was also identified as a family practitioner.  Thus, the Board initially finds that the representative's contention that the examiner was "merely" identified as a family practitioner and, thus, lacked expertise, training or competence, is wholly without merit.  

Moreover, the representative's assertion is not supported by VA regulations or applicable case law.  Pursuant to 38 C.F.R. § 3.159(a), "competent medical evidence" means "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  By definition, a doctor, such as the one who conducted the Veteran's VA examination and offered medical opinions, is one who "has received a degree from a college of medicine..., licensed to practice by a state."  See Doctor, Dorland's Illustrated Medical Dictionary 561 (32d ed. 2012).  Therefore, a doctor clearly satisfies the requirements of 38 C.F.R. § 3.159(a) as someone who is competent to provide diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Thus, reliance on the examiner being noted as a family practitioner is not sufficient to establish that he does not have the expertise, experience, training, or competence to comment on the claimed disorders.  Further, U.S.C. § 5103A does not require that medical examinations be conducted only by physicians who specialize in a particular field.  Id. at 568, 569.

As such, the Board concludes that the presumption of regularity has not been rebutted.  Moreover, the examiner's medical opinion is thorough and adequate, and an additional examination or opinion is not necessary to decide the instant claim.

Accordingly, absent a diagnosed respiratory disorder, the Board finds that the probative evidence is against the Veteran's claim for service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for COPD and the claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  

1. Factual Background

The STRs include a July 1963 enlistment examination noting a normal heart and vascular system.  The Veteran's blood pressure was recorded as 135/80.  An August 1966 STR for chronic urticaria noted a blood pressure reading of 144/96.  
A June 1967 separation examination noted a normal heart and vascular system.   His blood pressure was 128/96 sitting and 146/78 recumbent.  The Veteran denied any high or low blood pressure.

In January 1999, the Veteran was diagnosed with uncontrolled hypertension.  A week later, the Veteran was diagnosed with stable hypertension which was treated by medication. In April 1999, the Veteran was diagnosed with stable hypertension.

During a June 2013 Board video-conference hearing the Veteran testified that he had hypertension during service but that he wasn't given any medication for it.  Additionally, the Veteran testified that he tested himself for high blood pressure during service which revealed elevated blood pressure readings.  

At a September 2017 VA examination, the Veteran was diagnosed with hypertension.  The Veteran reported that his symptoms began in the 1980's, that the VA medical center noted high blood pressure at that time, and that his condition had worsened since that time.  Blood pressure readings taken during the examination were as follows: 146/86, 142/80, and 144/82.  Based on a review of the claims file, the Veteran's statements and the in-person examination, the VA examiner opined that the diagnosed hypertension was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  In support of his opinion, the examiner noted the Veteran's separation examination was silent for complaints and/or a diagnosis for high or low blood pressure.  The examiner additionally pointed to the medical evidence showing the Veteran was not diagnosed with hypertension until 20 years following service.  Lastly, the examiner noted no evidence visualized in the medical records or during the physical examination to confirm any relationship between the Veteran's current hypertension and service.

2. Legal Analysis

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2017).  

The record shows the Veteran currently has a diagnosis for hypertension.  The remaining question is whether the disorder manifested in service, within one year of service, or is otherwise related thereto.

Initially, the Board finds that the STRs do not established the Veteran was diagnosed or treated for hypertension during service.  In this regard, the Board notes an August 1966 elevated blood pressure reading that coincided with chronic urticaria; a rash condition.  Additionally, the Veteran's separation examination documented a normal sitting and an elevated recumbent blood pressure reading.  However, the STRs clearly show the Veteran was not diagnosed with nor treated for hypertension or high blood pressure during service.  Further, the separation examination shows the Veteran denied having high blood pressure.

With regard to any potential nexus between the currently diagnosed hypertension and service, the Board finds the September 2017 VA examination the most probative evidence of record.  The examiner opined that the diagnosed hypertension was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  This opinion was based on the Veteran's medical history, lay statements and a review of the claims file.

The Board recognizes the Veteran's June 2013 testimony in which he stated he had hypertension and/or high blood pressure during service.  The Veteran additionally testified that he monitored his own blood pressure during service which revealed elevated readings.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Board notes that during the September 2017 VA examination the Veteran stated that his symptoms, including findings of high blood pressure, began in the 1980's.  Additionally, the Board notes that the Veteran denied any high blood pressure during his separation examination.  Accordingly, with regard to the Veteran's lay statements, the Board finds the Veteran to be an unreliable historian. 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds the Veteran's lay assertions in the present case are outweighed by the September 2017 VA medical examiner's opinion, who determined that the there was no nexus between the Veteran's hypertension and service.  

As noted above, the Veteran's representative asserted that the VA examination was inadequate because the examiner lacked the necessary expertise.  However, for reasons cited above, the presumption of regularity has not been rebutted and the examiner's medical opinion is found to be thorough and adequate to decide the claim on appeal.  Thus, the Board finds the examiner has the requisite training, knowledge, and expertise on which he relied to form his opinion, and he provided a persuasive rationale.  Importantly, there is no medical evidence to the contrary.  

Accordingly, the Board finds no evidence of hypertension or high blood pressure during service.  Additionally, the competent evidence of record does not establish a nexus between the Veteran's current hypertension and service.  As such, the second and third Shedden requirements have not been met.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a hypertension.  The claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Board finds that a further remand is necessary to properly adjudicate the service connection claim for RLS.  

At a September 2017 VA examination, the Veteran was diagnosed with RLS.  The Veteran reported that his RLS began in 1965 as a result of an attack on his ship.  The Veteran further stated that following the attack, he was unable to sleep.  In addition, the Veteran asserted that his anxiety affected his leg movement while trying to sleep.  The examiner noted the Veteran suffered from insomnia.  With regard to etiology, the examiner opined that the RLS was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner based this opinion on a review of the medical evidence and claims file.  The examiner also noted no complaints of trouble sleeping on the Veteran's separation examination and specifically noted the Veteran's testimony in which he stated he did not develop RLS until 12 to 15 years following service.  

In consideration of the Veteran assertion that his anxiety has negatively affected his RLS, the Board finds that the VA examination has raised the issue of whether the Veteran's service connected psychological disorders aggravate his RLS.  Specifically, the Board notes that anxiety and chronic sleep impairment are noted to be symptoms of the Veteran's service-connected psychological disorders.  However, the examiner did not provide a medical opinion as to aggravation.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim. 38 U.S.C. § 5103A(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Therefore, the Board finds that the claims file should be returned to the examiner who conducted the September 2017 examinations, and that an addendum medical opinion should be provided.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's claims file to the VA examiner who provided the May 2017 VA examination for the Veteran's service connection claim for restless leg syndrome (RLS).  The entire claims file, to include a complete copy of this Remand, must be made available to the examiner.  If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.   

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's RLS was chronically worsened by the Veteran's service-connected psychological disorders?  

The examiner must provide a full rationale for any opinion rendered.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


